t c memo united_states tax_court brenda h robinson petitioner v commissioner of internal revenue respondent docket no 2020-o1l filed date brenda h robinson pro_se j craig young for respondent memorandum findings_of_fact and opinion colvin judge petitioner filed the petition in this case under sec_6330 seeking our review of respondent’s determination that collection by levy was appropriate - - the issues for decision are whether petitioner may contest her underlying tax_liabilities for tax years and we hold that she may not whether respondent’s determination to proceed with collection with respect to petitioner’s and tax years was an abuse_of_discretion we hold that it was not whether petitioner is liable for a penalty under sec_6673 we hold that she is in the amount of dollar_figure section references are to the internal_revenue_code in effect for the applicable years findings_of_fact some of the facts have been stipulated and are so found petitioner resided in charlotte north carolina when she filed the petition in this case a petitioner’s failure_to_file tax returns respondent’s notices of deficiency for and and petitioner’s correspondence with respondent petitioner did not file income_tax returns for and on date respondent issued a notice_of_deficiency to petitioner for in which respondent determined that petitioner had a deficiency of dollar_figure and was liable for additions to tax of dollar_figure under sec_665l1l a and dollar_figure under sec_6654 petitioner received the notice_of_deficiency for but did not file a petition in the tax_court for on date petitioner wrote to respondent stating that she was not liable for income_tax because she was a state sovereign and not a citizen or resident of the district of columbia respondent sent a notice_of_deficiency to petitioner for on date in which respondent determined that petitioner had a deficiency of dollar_figure and was liable for additions to tax of dollar_figure under sec_6651 and dollar_figure under sec_6654 petitioner received the notice_of_deficiency but did not file a petition in the tax_court for on date petitioner returned the notice_of_deficiency to respondent stamped refused for cause--not dishonored petitioner attached to the notice_of_deficiency a letter in which she requested copies of the assessment and the delegation_order from the secretary_of_the_treasury to the director of the internal_revenue_service irs service_center who signed the notice_of_deficiency on date petitioner wrote to respondent stating that she was a sovereign citizen of the florida republic she did not reside or earn income in any territory possession instrumentality or enclave under the jurisdiction of the united_states and she was not a citizen of the federal united_states subject_to its jurisdiction on date respondent wrote to petitioner that the information in petitioner’s letters did q4e- not justify any change in respondent’s proposed adjustments for her tax_year petitioner stamped that letter refused for fraud f_r c p b and returned it to respondent with an attachment in which she raised frivolous questions purportedly related to her income_tax_liability b the notice_of_intent_to_levy on date respondent issued to petitioner a notice_of_intent_to_levy and notice of your right to a hearing relating to petitioner’s and tax years on date petitioner filed a form request for a collection_due_process_hearing for and ina letter attached to her request for a hearing petitioner asked that the appeals officer have at the hearing the treasury regulation that requires her to pay tax and the delegation of authority to irs agents to enforce payment respondent’s appeals officer catherine l lacienski lacienski scheduled petitioner’s hearing for date lacienski sent petitioner copies of certified transcripts of account for petitioner’s and tax years petitioner wrote to lacienski and asked that her hearing be rescheduled for date in that letter petitioner said that she had not received a valid notice_of_deficiency or notice_and_demand for payment and she requested the following to be provided to her at the hearing the signed returns that - were used to make the assessment authority of the person s making the assessment to do so a job description of the officer s included in this conference proof that the statutory notices of deficiency for each year in question were sent to her and copies of those notices proof that the notice_and_demand for each year in question was sent to her and copies of those notices and the law that requires an american to pay income taxes on date lacienski conducted a hearing in petitioner’s case for tax years and at the hearing petitioner contended that the tax_court is not a valid court assessments can only be made from a filed return there is no law which requires her to pay income_tax the certificate of assessment must be present at the hearing respondent’s agents and employees lack authority to collect tax she had a right to receive lacienski’s job description and she was not receiving a fair and impartial hearing on date petitioner wrote to lacienski and claimed that she had not received a fair hearing by an impartial officer and that the appeals officer did not have at the hearing the delegation orders signed returns from which assessments were made documents showing that respondent had sent notices of deficiency and notice_and_demand to her and copies of the law showing that she was liable for income_tax petitioner stated - - that the notices of deficiency issued to her were not valid because they lacked a valid signature she contended that the only persons required to pay income_tax are wage earners distillers winemakers brewers tobacco dealers and firearms dealers and that she was not one of those persons cc respondent’ s notice_of_determination on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or the lien or levy determination in which respondent determined that collection from petitioner of her tax_liabilities for and would proceed opinion a whether petitioner may dispute her underlying tax_liabilities for and petitioner contends that she was improperly precluded at the sec_6330 hearing from disputing her underlying tax liabilies for and she bases this contention on the claim that the notices of deficiency she received were invalid because respondent did not provide a copy of the delegation_order showing that the notices were issued by persons with authority to do so and because respondent may not determine an income_tax deficiency if she did not file a return petitioner’s contentions lack merit the secretary or his or her delegate including the commissioner may issue notices of deficiency 95_tc_624 affd without published opinion 956_f2d_1168 9th cir the commissioner may redelegate that authority to his or her subordinates id pincite petitioner cites no authority and we know of none which requires the commissioner to provide a copy to a taxpayer of the delegation orders for a notice_of_deficiency to be valid petitioner’s contention that she must file a return before the commissioner may determine an income_tax deficiency is also without merit respondent may determine a deficiency for a taxpayer who has not filed a return 65_tc_542 a taxpayer may dispute his or her underlying tax_liability at the sec_6330 hearing only if he or she did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 b petitioner received notices of deficiency for and thus petitioner was not entitled to dispute the existence or amount of her tax_liabilities for those years at the sec_6330 hearing id b whether respondent’s determination to proceed with collection as to petitioner’s and tax years was an abuse_of_discretion petitioner contends that she did not receive a fair hearing and that respondent’s determination to proceed with collection of her and tax_liabilities was an abuse_of_discretion - - because the notices of deficiency are invalid the persons sending the notices of levy and determination did not have authority to do so respondent did not produce delegation orders showing that authority respondent did not produce verification from the secretary that requirements of applicable law and administrative procedure have been met and respondent did not give petitioner copies of the law which makes her liable for income taxes we rejected petitioner’s first and second arguments in paragraph a above we reject her third argument because internal revenue laws and regulations do not require the appeals officer to give the taxpayer a copy of the delegation of authority from the secretary to the person other than the secretary who signed the verification required under sec_6330 118_tc_162 we reject her fourth argument because sec_6330 does not require the appeals officer to give the taxpayer a copy of the verification that the requirements of any applicable law or administrative procedure have been met id pincite sec_301_6330-1 proced admin regs requires that the appeals officer obtain verification before issuing the determination not that he or she provide it to the taxpayer in any event the appeals officer gave petitioner copies of the certified transcripts of account for and we reject --- - her fifth argument because there is no requirement that the notice_of_intent_to_levy or the appeals officer identify the code sections which establish the taxpayer’s liability for tax additions to tax or penalties nestor v commissioner supra pincite we conclude that petitioner had a fair hearing under sec_6330 and that respondent’s determination to proceed with collection of her and tax_liabilities was not an abuse_of_discretion cc whether petitioner instituted or maintained proceedings primarily for delay or whether petitioner’s position is frivolous or groundless the court may require a taxpayer to pay a penalty to the united_states of not more than dollar_figure if the taxpayer instituted or maintained proceedings primarily for delay if the taxpayer’s position is frivolous or groundless or if the taxpayer unreasonably failed to pursue administrative remedies sec_6673 petitioner contends that her argument is not frivolous and that she did not use this case for delay we disagree a taxpayer’s position is frivolous or groundless if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner’s contention that respondent must identify the code sections which establish her liability for tax is frivolous nestor v commissioner supra her argument that she was not the taxpayer -- - named in the notice_of_deficiency because the name on the notice_of_deficiency was spelled in capital letters is also frivolous see johnson v commissioner tcmemo_1999_312 affd without published opinion 242_f3d_382 9th cir petitioner relies on fed crop ins corp v merrill 332_us_380 for the proposition that her position is not frivolous she contends that fed crop ins corp stands for the proposition that---- anyone entering into an arrangement with the government takes the risk of having accurately ascertained that he who purports to act for the government stays within the bounds of his authority this is so even though x the agent himself may have been unaware of the limitations upon his authority petitioner contends that she acted as she did because she did not want to risk dealing with employees of respondent who lacked authority to act we disagree it is well settled that the argument that the commissioner and his or her delegates have no power or authority to administer the internal revenue laws because of invalid or nonexistent delegations of authority is frivolous 919_f2d_1440 10th cir respondent wrote to petitioner on date and warned her that if she continued asserting frivolous arguments respondent might seek an award of damages under sec_6673 respondent also warned petitioner about damages under sec_6673 in respondent’s response to petitioner’s request for admissions filed date in respondent’s trial memorandum and at the beginning of trial petitioner continued to assert the same arguments during and after trial we conclude that petitioner maintained these proceedings primarily for delay and that her position is frivolous under these circumstances we require petitioner to pay to the united_states a dollar_figure penalty under sec_6673 accordingly an appropriate order and decision will be entered
